Title: To James Madison from Robert Simons, 28 February 1796
From: Simons, Robert
To: Madison, James


Sir
Feby 28h 1796 Mount Gerrersem
Yours I Rec’d the 20th of this month and have observed fully its contents. You speak of Gratitude to public Servants, gratitude from one individual to another is noble; and from one body of Men to another for past Services.
I have put the duty I owe to my Country in one scale and Gratitude to the President of the United states for his past Services in the other scale and find the last comparitively speaking to be as light as a feather.
I have seperated the President from the Senate in the Memorial I now send you, and would be obliged to you to deliver it to the Speaker of the House of Representatives of the United States: Rest assured it is my wish that the President of the U. S. may get of [f] upon as easy terms as in Justice the case will admit off, I owe him no Ill will, the Insurgents oppeded [sic] the laws, they were taken and tryed and lett off upon easy terms. The President has violated the Constitution, let him be impeached and tryed and then the People can have no room to complain and say that there is one man above the Constitution and laws.
With my best wishes for Your Welfare and happiness as the Friend of the people Dr. Sir I Remain with the Utmost respect Your most Obt Humble Servt
Robt Simons
P. S. The memorial is left open for your perusal.
